Citation Nr: 0726523	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals, fracture, left pubis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had active service from July 1972 to 
May 1974.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
and subsequent determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied a compensable evaluation for the residuals of a 
fractured pubis.  The veteran's timely substantive appeal was 
received in August 2004 after the RO issued a supplemental 
statement of the case in July 2004.

The veteran contended, in a May 2006 statement regarding his 
substantive appeal, that he incurred a left hip disorder as a 
result of the left pubis fracture, or as a result of the 
accident in which the left pubis fracture was incurred.  In 
another statement submitted in May 2006, the veteran raised a 
claim that a right leg disorder was secondary to the left hip 
injury incurred in service.  In addition, the veteran's 
September 2003 notice of disagreement raises a claim that the 
veteran has a left knee disorder as a result of a limp.  
These contentions are REFERRED to the RO for action.  


FINDING OF FACT

No residuals of a fracture of the pubic bone have been 
medically identified, as radiologic examinations disclose 
that the veteran's left hip and left pelvis, to include the 
pubic bone, are normal, and the veteran's complaints of left 
hip pain are medically attributed to disorders other than the 
residuals of a pubic fracture.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals, 
fracture, left pubis, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.71a, Diagnostic Codes 5299-5254 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has left hip pain and a limp on 
the left as the result of the service-connected fracture of 
the pubis.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

To comply with the VCAA, notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If there is any defect in the content 
or timing of the VCAA, VA must establish that such defect was 
not prejudicial to the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, the RO issued a partial notice regarding VA's 
duties to notify and assist the veteran in December 2002.  
This notice advised the veteran that he could submit his own 
statements about his current disability or ask other 
individuals to submit statements on his behalf, advised him 
that he could obtain evidence and submit it himself, and 
advised him of his responsibility to identify any evidence he 
wanted VA to obtain on his behalf.  He was advised that he 
could send the information identifying the evidence that 
would support the claim, or send in the evidence himself.  
This information was sufficient to advise the veteran to 
submit any relevant evidence in his possession.

In December 2003, another notice, which advised the veteran 
of the criteria for an increased evaluation, notified the 
veteran of the types of evidence which might substantiate his 
claim, and advised the veteran that VA was responsible for 
obtaining certain types of evidence, including evidence in 
Federal government possession, and explained the veteran's 
responsibilities to identify evidence he wanted VA to obtain.  
The letter requested that the veteran inform the RO of any 
other records that might support his claim, and advised the 
veteran to send "any medical reports you have."  This was 
sufficient to advise the veteran to submit records in his 
possession.  

The Board finds that the December 2002 and December 2003 
letters provided an excellent summary of VA's duties to 
notify and assist the veteran.  The letters addressed each 
element of notice described in Pelegrini, although the 
letters did not provide the veteran with notice regarding the 
criteria for assignment of an effective date for his 
increased disability evaluation, if his claim for an 
increased rating were to be granted.  See Dingess/Hartman, 
supra.  The claim was thereafter adjudicated in 2006, so the 
notices provided meet the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As the claim for an 
increased evaluation has not been granted, lack of notice as 
to the criteria for assignment of an increased evaluation 
does not result in any prejudice to the veteran.  

The veteran demonstrated that he understood the type of 
evidence required to substantiate his claim, as he contended, 
after the initial SOC was issued, that his disability had 
increased in severity after the first VA examination was 
conducted in 2002.  Thereafter, another VA examination was 
conducted in 2005.  

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.   Service medical records have been 
associated with the claims file.  Two VA examinations were 
conducted.  VA clinical records identified by the veteran as 
relevant have been obtained.  The veteran has not indicated 
that any private clinical evidence is available or that there 
is any other type of evidence that might be relevant to his 
claim, other than VA clinical records dated in 2003.  As 
discussed below, no records dated in 2003 were located.  In 
any event, as discussed below, the veteran was provided with 
an examination in 2005, so the findings of that examination 
were more current than findings noted in records dated in 
2003 would have been.  Both the duty to assist and the duty 
to notify the veteran have been met, and appellate review may 
proceed.

Claims for increased evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In cases of evaluation of orthopedic 
injuries, there must be adequate consideration of functional 
impairment including impairment from painful motion, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The veteran's residuals of a fracture of the pubic bone are 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5254, by analogy, since there are no specific rating 
criteria for a fracture of the pubic bone or pelvis.  DC 5254 
provides the criteria for evaluation of flail joint at the 
hip.  The claims file does not reveal when service connection 
was granted for residuals of a fracture of the pubis, or what 
diagnostic code was initially used to rate the service-
connected disability, as the veteran's original claims file 
cannot be located, and the current file has been rebuilt.  

For purposes of information only, and without reliance 
thereon, the Board notes that the pubic bone, the os pubis, 
is the anterior inferior part of the os coxae, the hip bone, 
and the part of the pelvis which extend anterior to the hip 
to articulate with the os pubis from the other hip to meet in 
the midline at the pubic symphysis, which is located in the 
anterior midline of the pelvic ring.  See Dorland's 
Illustrated Medical Dictionary 1329 (30th ed. 2003).   

Facts and analysis

The service medical records which are available in the 
rebuilt folder disclose that the veteran incurred a fracture 
of the pelvis in an automobile accident in 1973.  The 
veteran's musculoskeletal system was described as normal at 
the time of February 1974 separation examination.  No 
abnormality of the pelvis was noted on physical examination.  
A March 1974 orthopedic examination report discloses that the 
veteran's pelvis was level on visual examination, but slight 
asymmetry was noted on radiologic examination.  The pelvic 
fracture was considered not currently disabling or 
symptomatic (NCNS).  The medical history completed by the 
provider also noted the history of pelvic fracture.  

The veteran sought an increased evaluation for the residuals 
of the fracture of the pubis in July 2002.  VA examination 
was conducted in September 2002.  The veteran complained of 
left hip pain and left lower extremity pain, and reported he 
had been told this was a "nerve problem."  The examiner 
noted the prior diagnosis of neuropathy.  The veteran 
described a burning sensation in the left lower extremity and 
pain at the lateral aspect of the left hip, with difficulty 
moving the left hip in the mornings.  He ambulated with a 
cane with a limp favoring the left lower extremity.  Both 
lower extremities were the same length.  There was pain 
associated with movements of the left hip in the area of the 
left greater trochanter.  

For purposes of information only, and without reliance 
thereon, the Board notes that the greater trochanter is the 
process on the femur to which the gluteus medius and gluteus 
minimus, among other muscles, attach.  Stedman's Medical 
Dictionary 1878 (27th ed. 2000).  

The examiner who conducted the September 2002 VA examination 
concluded that there was a past history of pubic fracture 
with normal pelvic x-ray currently, left hip pain since 1979 
with normal x-ray of the hip, and findings of greater 
trochanteric bursitis/tendonitis, among other diagnoses.  

The report of the September 2002 VA examination is 
unfavorable to the veteran's claim for a compensable 
evaluation for residuals of a fracture of the pubic bone, 
since the examiner found no abnormality in the pubic bone or 
hip.  Although the veteran complained of hip pain, the 
examiner attributed the veteran's left hip pain to the 
greater trochanter, in the gluteal region, which is on the 
posterior side of the body.  The Board finds, as a matter of 
fact, that pain on the posterior side of the body does not 
establish an increased evaluation for residuals of a fracture 
of the pubis, since the pubis is on the anterior side of a 
body.  

In his notice of disagreement, the veteran contended that VA 
clinical records dated in 2003 would establish the severity 
of his service-connected residuals.  No VA treatment records 
pertaining to residuals of the pubic bone fracture were 
located, although treatment records reflect that the veteran 
sought medical evaluation for back pain, left hip pain, and 
knee pain, among other disorders.  The only VA clinical 
records located by the RO which was not already of record was 
a 1998 VA dental treatment record.  Records dated in 2002 
were obtained when the veteran submitted his claim in 2002.  
2003 VA outpatient treatment records were not obtained.  
However, the veteran has been afforded VA examination in 
2005.  Since that examination is more current than the 2003 
clinical records would be, there is no duty to search again 
for 2003 VA records.  

Moreover, the veteran's contentions reveal that he claims 
that the severity of his left hip pain has increased, and the 
veteran is contending that his left hip pain is residual to 
the pubic bone fracture.  However, the September 2002 VA 
examination addressed that contention, noting that left hip 
pain was due to bursitis or tendonitis at the greater 
trochanter, with a radiolgically normal pubic bone and left 
hip.  The veteran's contention that he has a left hip 
disorder, which would include a disorder manifested by pain, 
is addressed in the Introduction above, and REFERRED to the 
RO.  

Because the veteran stated that the severity of the residuals 
of the pubic bone fracture had increased, and the veteran was 
afforded another VA examination, conducted in April 2005.  
The veteran had no pain in the area of the pubis, but he did 
have severe left hip pain, which he rated as 9 on a scale of 
1 to 10, with 10 being the most severe pain.  The veteran was 
using crutches.  He reported that his pain had increased due 
to sympathetic dystrophy.  The veteran complained of sharp 
pain with motion of the hip, so gait and range of motion of 
the left hip could not be examined.  The physician noted that 
radiologic examination of the pelvis and hips was interpreted 
as normal.  The examiner concluded that there was no acute 
presentation of any pelvic disorder.  

The Board has considered whether a compensable evaluation for 
the residuals of the pubic bone fracture is available on the 
basis of consideration of pain.  38 C.F.R. §§ 4.45, 4.49.  
Since the medical evidence establishes that the veteran's 
left hip pain has not been attributed to the residuals of the 
service-connected pubic bone fracture, but, rather, has been 
attributed to other medical diagnoses, an increased 
evaluation for the residuals of that fracture on the basis of 
left hip pain is not warranted.  As the radiologic 
examinations disclosed no degenerative changes at the site of 
the fracture, a separate evaluation on the basis of arthritis 
is not applicable.  38 C.F.R. § 4.71a, DC 5003.  The Board is 
unable to identify any other applicable diagnostic code which 
might permit a compensable evaluation for this disability.

The medical evidence establishes that there is no abnormality 
of the pelvis residual to the pubic fracture the veteran 
sustained in service on radiologic examinations.  The 
radiologic examinations of record are consistent, and 
disclose that there is no flail joint, no degenerative 
changes, or other abnormality of the pubic bone.  The 
examination discloses that the veteran had no pubic pain, 
although he did have pain in the closest joint, the left hip.  
However, one examiner found that left hip pain was due to 
bursitis or tendonitis at the greater trochanter.  As 
discussed above, the greater trochanter is on the posterior 
side of the body, the opposite side of the body from the 
pubic bone on the anterior side of the body.  The other 
examiner, who was not able to determine the cause of the 
veteran's left hip pain with specificity, because pain 
prevented the veteran from cooperating with additional 
examination, concluded that the pubic bone was not 
"involved" with the left hip.  The Board interprets this 
statement as a finding that the veteran's left hip pain was 
not a symptom of a pubic bone disorder or residuals of the 
service-connected fracture of the pubis. Thus, both examiners 
provided medical conclusions that the veteran's current hip 
pain is not a residual of a service-connected fracture of the 
pubic bone.  

In short, there is no medical evidence that the veteran has 
current symptoms of the service-connected fracture of the 
pubic bone, and the medical evidence is against a finding 
that the veteran's complaints of pain are directly related to 
that fracture.  The veteran's contentions that he incurred 
disabilities other than the residuals of the public bone 
fracture have been referred for adjudication, but those 
contentions cannot serve as a basis for an increased 
(compensable) evaluation for the service-connected pubic bone 
fracture residuals.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

ORDER

The appeal for an increased (compensable) evaluation for the 
residuals, fracture, left pubis, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


